Citation Nr: 1224108	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-26 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for degenerative changes of the lumbar spine in excess of 20 percent prior to January 29, 2008.

2.  Entitlement to an initial disability rating for degenerative changes of the lumbar spine in excess of 40 percent from January 29, 2008.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy to the left lower extremity.

4.  Entitlement to a compensable initial disability rating for erectile dysfunction.
 
5.  Entitlement to a compensable initial disability rating for migraine headaches.

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994 and from September 2003 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision the RO granted service connection for the subject disabilities on appeal.  The RO assigned, effective October 12, 2006, initial disability ratings of 20 percent for degenerative changes of the lumbar spine, 10 percent for radiculopathy to the left lower extremity, zero percent for erectile dysfunction, and zero percent for migraine headaches.  In a July 2008 rating decision the RO increased the rating for degenerative changes of the lumbar spine from 20 to 40 percent effective January 29, 2008.  

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  Here, the record raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

VA last examined the Veteran for compensation purposes in January 2008 for his degenerative changes of the lumbar spine, radiculopathy to the left lower extremity, and migraine headaches; and in February 2008 for his erectile dysfunction.  VA treatment records on file dated after that examination show that the Veteran has complained in effect that symptoms associated with those disabilities have worsened since the January 2008 VA examination.  The record also suggests that the Veteran is receiving ongoing treatment for one or more of these disabilities.

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 18 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  In light of the foregoing information regarding worsening symptoms since the most recent VA examinations, and because the Veteran has not undergone a VA examination for these service-connected disabilities since January 2008, new VA examinations should be scheduled.  VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of his degenerative changes of the lumbar spine, radiculopathy to the left lower extremity, erectile dysfunction, and migraine headaches. Id.  Under these circumstances, the Board has no discretion and must remand this claim.

The evidence here reasonably raises the issue of entitlement to a TDIU as an element of the rating claim.  Notably, in a February 2008 VA examination report, the Veteran reported that he was unemployed.  In an earlier VA examination in January 2008, the Veteran reported having difficulty even with daily activities such as dressing, taking a bath, doing household chores, and walking or standing for any extent, and he was not working. 

Because entitlement to a TDIU is part of the Veteran's rating claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  The Veteran's service-connected disabilities do not now  satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a), however, under C.F.R. § 4.16(b), even if the schedular percentage standards of 38 C.F.R. § 4.16(a) are not met, if there is evidence as to the Veteran not being able to secure and follow a substantially gainful occupation by reason of service-connected disability, then rating boards should submit the issue to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16 (2011).

Ongoing medical records should also be obtained prior to any examinations.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU.

2.  Obtain any outstanding treatment records pertinent to the degenerative changes of the lumbar spine, radiculopathy to the left lower extremity, erectile dysfunction, and migraine headaches disability rating claims, to specifically include relevant VA and private treatment records dated since February 2008 not on file. 

3.  Notify the Veteran that he may submit statements from him and others fully describing: the various symptoms and impairment resulting from his service-connected (a) degenerative changes of the lumbar spine, (b) radiculopathy to the left lower extremity, (c) erectile dysfunction, and (d) migraine headaches disabilities, and (e) any other claimed neurological condition associated with the lumbar spine disability; and the impact of these disabilities on his ability to work. 

4.  After completion of the above development, schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of (1) any orthopedic and neurologic impairment related to his low back disability including any associated neurologic impairment, (2) any neurologic impairment related to his left lower extremity radiculopathy, (3) erectile dysfunction, and (4) migraine headaches.  The claims folder should be made available to and reviewed by the examiner(s), and all indicated tests and studies should be conducted.
 
Lumbar Spine and Associated Neurologic Impairment: The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent (in terms of degrees) of the Veteran's pain-free motion. 

The examiner should describe the nature and extent of any: ankylosis including lumbar spinal segments involved, spasm, guarding, and abnormal gait or spinal contours.

In addition, to the extent possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present, and must also state whether the Veteran has any other objective neurologic abnormalities such as bowel or bladder problems, or other neurogenic conditions associated with his lumbar spine disability-other than the radiculopathy of the left lower extremity and erectile dysfunction, which are discussed below.  

Radiculopathy Left Lower Extremity:  The examiner should comment as to whether the Veteran's radiculopathy of the left lower extremity is productive of incomplete paralysis as opposed to complete paralysis, and if it is productive of incomplete paralysis, whether the condition is productive of mild, or moderate, or moderately severe, or severe (with marked muscular atrophy) impairment.

Erectile Dysfunction:  The examiner should comment as to whether or not the Veteran's service-connected erectile dysfunction is productive of deformity of the penis with loss of erectile power.

Headaches:  The examiner should comment as to the nature and frequency of the Veteran's headaches and state whether they are characteristic prostrating attacks; and if so, estimate the average number of such attacks over the last several months, and describe the length and severity of such attacks.  

The examiner should comment on the impact of each of the Veteran's disabilities-low back disability, radiculopathy of the left lower extremity, erectile dysfunction and headaches on his ability to work.  

The examiner(s) must then provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (a) degenerative changes of the lumbar spine; (b) radiculopathy to the left lower extremity; (c) erectile dysfunction; and (d) migraine headaches.  

Note that if the requested opinion above concludes that any other neurologic pathology (other than radiculopathy to the left lower extremity and erectile dysfunction) is associated with the Veteran's degenerative changes of the lumbar spine, then the examiner here should consider such conditions as one of the Veteran's service-connected disabilities for purposes of the TDIU query. 

The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

5.  Then readjudicate the appealed claims, to include determining whether a TDIU is warranted.  If the Veteran's service-connected disabilities meet criteria under 38 C.F.R. § 4.16(a), adjudicate the appeal of whether a TDIU is warranted.  Otherwise, consider whether to submit a claim for TDIU to the Director, Compensation and Pension Service (Director), for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b), and if so, the RO should submit the TDIU claim to the Director prior to determining if a TDIU is warranted.  If any benefit sought is denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

